Citation Nr: 9919933	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-24 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
July 1973.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of June 
1997, by the Hartford, Connecticut Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for low back and right knee 
disorders; the RO also denied the veteran's claim for service 
connection for major depression on the basis that the claim 
therefor was not well-grounded.  The notice of disagreement 
with this determination was received in July 1997.  The 
statement of the case was issued in July 1997.  The 
substantive appeal was received in August 1997.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in December 1997, at which 
time he withdrew the claims of entitlement to service 
connection for a low back and a right knee disorder.  A 
transcript of the hearing is of record.  A hearing officer's 
decision was entered in February 1999, which confirmed the 
denial of the veteran's claim for service connection for 
major depression.  The appeal was received at the Board in 
May 1999.  


FINDING OF FACT

The veteran's claim for service connection for a psychiatric 
disorder is plausible.


CONCLUSION OF LAW

The veteran's claim for service connection for major 
depression is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that he currently suffers 
from a psychiatric disorder, currently diagnosed as major 
depression, which had its onset in military service.  The 
service representative argues that the events in service 
represent the origin of the currently diagnosed major 
depression.  It is maintained that the veteran continued to 
suffer from a psychiatric disorder throughout the years 
following service, with several periods of hospitalizations 
for depression, dysthymia and the like.  

On preliminary review of the evidentiary record, the Board 
notes that the service medical records show that the veteran 
was admitted to a hospital in June 1971 following a suicidal 
gesture; it was noted that the veteran attempted suicide as a 
result of ongoing marital discord.  Following a mental status 
evaluation, the pertinent diagnosis was acute situational 
reaction, in complete remission, as manifested by reactive 
depressive symptomatology, emotional stability and suicidal 
gesture.  At the time of his discharge from service in May 
1973, the veteran was referred to a mental hygiene clinic for 
evaluation.  The pertinent diagnosis was passive-aggressive 
personality, chronic, moderate; manifested by financial 
irresponsibility, job dissatisfaction, impaired interpersonal 
relationships, procrastination and difficulty in accepting 
responsibilities on a personal as well as professional level.  
It was subsequently determined that, in light of the 
continuing degree of difficulty in adapting to stress, it was 
felt that the veteran's behavior represented a chronic 
passive-aggressive characterological pattern rather than 
merely a transient situational disturbance.  

Numerous private treatment reports show that the veteran has 
received ongoing treatment for a psychiatric disorder since 
approximately 1986, variously diagnosed as dysthymia, mixed 
personality disorder, adjustment disorder with depressed 
mood, and major depressive disorder.  Among these records is 
a private medical statement from Laurence E. Bouchard, D.O., 
dated in January 1997, indicating that he saw the veteran 2 
to 3 times a year from 1975 to 1991; he indicated that the 
major diagnoses included degenerative arthritis along with 
mental depression.  Dr. Bouchard reported that he last saw 
the veteran in May 1991.  However, it does not appear that 
all clinical records associated with the veteran's treatment 
are of record.  Any such records are pertinent and must be 
made available for review in the present case.  

Upon further review of the record, the Board notes the 
veteran was afforded a VA compensation examination in April 
1997, at which time the examiner reported a diagnosis of 
major depression, recurrent.  The examiner, after eliciting a 
lengthy history from the veteran concerning his psychiatric 
symptoms and treatment, stated that the reported history was 
that of significant episodes of depressed mood beginning in 
service, with intermittent treatment thereafter, and that the 
"course of his illness has been typical of some patients 
with major depression..."  According to the report, the 
examining physician did not have access to the claims file 
prior to the examination and, thus, there was no ability for 
the examiner to compare past history and treatment with the 
veteran's current mental state.  

At the outset, the Board finds that the evidence presented 
above shows that the veteran has met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for major depression is well grounded; that is, the claim is 
not implausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990). 

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet.App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Lathan v. Brown, 7 Vet.App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet.App. 498 (1995).

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In the present case, the veteran has alleged that service 
connection for major depression is in order because the 
condition had its incurrence in service.  The service medical 
records show that the veteran received treatment for 
psychiatric symptoms, including depression, albeit they were 
diagnosed as being due to a passive aggressive 
characterological disorder and not an acquired psychiatric 
disability.  He has a currently diagnosed psychiatric 
disorder, major depression, and the VA examiner in 1997 
offered a nexus between that disability and military service.   
The Board thus finds the claim of service connection for 
major depression to be well-grounded.  


ORDER

The claim for service connection for major depression is 
well-grounded.  To this extent the appeal is allowed.


REMAND

The Secretary has the duty to assist the claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that fulfillment of VA's 
statutory duty to assist includes conducting a thorough 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, 38 C.F.R. §§ 4.2, 4.70 (1999) provides that the 
rating board must return an examination report that does not 
contain sufficient detail.  The United States Court of 
Appeals for Veterans claims (Court) has also held that, when 
the medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1994); Halstead v. Derwinski, 3 Vet. App. 213 (1992); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

At his personal hearing in December 1997, the veteran's 
service representative argued that the May 1997 VA 
examination was inadequate since the examiner did not have 
the opportunity to review the veteran's service medical 
records.  He also maintained that an attempt should be made 
to obtain the veteran's 201 file.  The veteran testified that 
all of his performance evaluations had been high prior to 
1973.  The veteran reported that, following his discharge 
from service, he did not seek psychiatric treatment because 
he was involved in a custody fight and was trying to come 
across as a good father.  The veteran indicated that he 
received treatment for his psychiatric disorder from 1974 and 
1975; he noted that he did not seek treatment again until the 
1980's.  The veteran related that he was first treated for 
depression by Dr. Alexander in 1986.  The veteran indicated 
that he was currently receiving treatment from Dr. Ilene 
Widger at the VA medical center in Newington, Connecticut.  

The Board notes that records generated by VA medical 
facilities are considered constructively of record in appeals 
before VA, and therefore it is necessary for the RO to obtain 
these records and associate them with the file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Further, a report of contact (VA Form 119), dated in January 
1999, from the West Haven VA Medical Center was sent to the 
RO indicating that the veteran had failed to report for an 
examination scheduled in November 1998 to determine the 
etiology of the veteran's psychiatric disorder.  It is 
unclear whether he actually received notice of this 
examination, since a copy of the notification to report for 
such is not contained in the record.  In this regard it is 
noted that although the supplemental statement of the case 
was not returned as undeliverable, the local service 
representative reported in May 1999 that his efforts to 
contact the veteran (for the purpose of securing additional 
medical records) was unsuccessful.  Based on these facts, the 
Board feels it appropriate to allow the veteran another 
opportunity to attend a VA examination, with the 
understanding that not attending such an examination may have 
adverse consequences for his claim for benefits.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated or 
evaluated him for symptoms related to 
psychiatric illness since service.  After 
obtaining any necessary releases, the RO 
should request copies of all previously 
unobtained, pertinent medical records, to 
include all treatment records referred to 
by Dr. Laurence E. Bouchard, for 
association with the claims folder.  

2.  The RO should obtain the veteran's 
201 file and associate it with the claims 
file.  

3.  After the above development is 
completed, the veteran should be examined 
by a VA psychiatrist for the purpose of 
determining the nature and etiology of 
any psychiatric disorder that may be 
present.  The claims folder should be 
made available to the examiner for review 
purposes prior to the examination and the 
entry of the opinions requested, and the 
examiner should specifically state 
whether he/she had the opportunity to 
review the claims folder.  All indicated 
tests should be performed.  The 
psychiatrist should specifically opine 
whether it is as at least as likely as 
not that any current psychiatric disorder 
is causally related to any psychiatric 
findings or manifestations during 
service.  The examiner should provide a 
full rationale for any opinion given, 
citing medical findings in the veteran's 
medical records.  

4.  Appropriate documentation of the 
notification to report for VA examination 
should be entered into the record.  In 
the event that the veteran's correct 
address of record cannot be ascertained, 
that fact should be documented as well as 
efforts made to determine this 
information.  The RO should inform the 
veteran of the applicable provisions of 
38 C.F.R. § 3.655, to include the 
possible adverse impact of failing to 
report for his VA examination could have 
on his claim.  The RO should impress upon 
the veteran the importance of complying 
with these requests and that it is in his 
own best interest to do so.  The RO is 
asked to enlist the assistance of the 
veteran's representative in resolving 
this matter.  Copies of all 
correspondence to the veteran should be 
associated with the claims folder.  

5.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999).  

6.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  On 
remand the appellant is free to submit additional evidence 
and argument on the questions at issue to the Board.  Quarles 
v. Derwinski, 3 Vet. App. 129 (1992)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

